DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          BENJAMIN MENDOZA,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D14-1227

                           [September 2, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; David F. Crow and Charles Burton, Judges; L.T. Case No.
502013CF002846AXX.

  Carey Haughwout, Public Defender, and Lesley N. Clark, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Allen R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    We affirm the convictions entered in this case. The arresting officer had
probable cause to stop appellant pursuant to section 316.0875, Florida
Statutes (2013). See Lomax v. State, 148 So. 3d 119, 121 (Fla. 1st DCA
2014). The later search of the defendant falls under the inevitable
discovery doctrine. Having made a valid stop, the officer would have asked
appellant for his driver’s license, which would have led to the discovery
that it was revoked and to his arrest and the subsequent search. See
Hatcher v. State, 834 So. 2d 314, 317-18 (Fla. 5th DCA 2003); Cummings
v. State, 956 So. 2d 559, 560-61 (Fla. 5th DCA 2007).
GROSS, DAMOORGIAN and GERBER, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.